Citation Nr: 9917956	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  95-26 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for alcoholism.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1969 to 
September 1971.  This appeal arises from a May 1995 rating 
decision of the Pittsburgh, Pennsylvania, regional office 
(RO) which denied service connection for alcoholism, and 
which assigned a 10 percent disability rating for PTSD, after 
granting service connection for the same.  The notice of 
disagreement was received in July 1995.  The statement of the 
case was issued in July 1995.  The veteran's substantive 
appeal was received in August 1995.

This matter was Remanded by the undersigned in October 1996 
for the purpose of obtaining additional medical evidence and 
affording due process, and it has been returned to the Board 
of Veterans' Appeals (Board) for appellate review.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having alcohol 
dependence.

2.  There is no competent medical evidence linking the 
veteran's alcoholism with his military service or service-
connected PTSD.

3.  The symptoms of the veteran's PTSD have resulted in 
definite and no greater social and industrial impairment.

4.  The veteran has not routinely displayed symptoms such as: 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation; or difficulty in establishing and maintaining 
effective social relationships



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
alcoholism as secondary to PTSD is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Based on schedular criteria in effect prior to November 
7, 1996 and subsequent thereto, the criteria for a 30 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.129, 4.130, 4.132, Diagnostic Code 9411 (as in effect prior 
and subsequent to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's psychiatric condition was shown to be normal at 
his enlistment and discharge examinations.  Service medical 
records contain no references to complaints, treatment, or 
diagnosis of alcoholism.  His Form DD-214 indicated that he 
was awarded the Combat Infantryman Badge.

In November 1994, the veteran filed a claim for service 
connection for PTSD.  He stated that he suffered from 
frequent nightmares pertaining to his service in Vietnam.  He 
said he was receiving treatment for PTSD through the Erie VA 
Medical Center (VAMC).

Outpatient treatment records from the Erie VAMC dated from 
January 1993 to January 1995 were associated with the claims 
folder.  Those records show that the veteran was followed for 
complaints of anxiety, depression, and nightmares.  Notably, 
the veteran was seen for complaints of increased anxiety in 
January 1993.  He said that nightmares about Vietnam had been 
causing him to lose sleep.  He stated that he was unable to 
concentrate due to intrusive memories.  He gave a history of 
heavy alcohol use since Vietnam.  The veteran reported that 
he had been a quadriplegic since a 1973 motor vehicle 
accident.  He said that he was married three (3) times, and 
that he had been married to his present wife for 12 years.  
He remarked that he did not like crowds, and that he 
preferred to be alone.  His speech was coherent and relevant.  
His affect was depressed.  He endorsed vivid nightmares and 
insomnia.  The veteran denied suicidal ideation.  The 
impression was possible PTSD.

The veteran was afforded a VA psychiatric examination in 
March 1995.  He outlined the inservice stressors that 
believed were the cause of his PTSD.  He stated that he 
started to drink heavily in service, and that he still 
considered himself to be a binge drinker.  He endorsed 
irritability, depression, a startle response, flashbacks, and 
frequent nightmares and intrusive thoughts about Vietnam.  He 
reported that he had been unemployed since a 1973 motor 
vehicle accident had left him a quadriplegic.  He said that 
he was subsisting on Social Security disability benefits.  He 
denied having any nightmares about the motor vehicle 
accident.  The veteran remarked that his main activities in 
life were watching television and operating his CB radio.  He 
added that he did go to social clubs with friends so that he 
could drink.

On mental status examination, the veteran was fairly well 
groomed and neatly dressed in casual clothing.  He was 
confined to a motorized wheelchair.  His conversation was 
coherent and relevant.  He appeared markedly depressed.  He 
was slow with his responses to questions and volunteered 
little information.  The veteran admitted to feeling 
depressed with recurrent, transient suicidal ideation.  No 
hallucination, delusions, or paranoid ideas could be 
elicited.  He denied any recent violent behavior.  He was 
correctly oriented, and his recent and remote memory was 
intact.  The diagnoses were severe major depressive reaction, 
alcohol dependence, probable PTSD, and spastic quadriplegia 
secondary to fracture, C-5, C-6.  The examiner found that the 
veteran "obviously unemployable."  There was no further 
discussion regarding his unemployability.

The RO determined that the March 1995 VA examination was 
insufficient in its findings.  Observing that the veteran was 
a recipient of the Combat Infantryman Badge, and that his 
claimed stressors were presumed to be true, the RO stated 
that a medical opinion was needed to answer the question of 
whether the veteran suffered from PTSD due to his military 
service.  A second VA psychiatric examination was carried out 
in April 1995 by the same examiner who conducted the March 
1995 examination.  Again, the veteran was noted to have 
endorsed symptoms of depression, alcohol abuse, anxiety, 
persistent irritability, hypervigilance, exaggerated startle 
responses, and difficulty concentrating.  The diagnoses, in 
pertinent part, were chronic PTSD due to military service and 
alcohol dependence.  His unemployability was again referenced 
without any explanation.

By a rating action dated in May 1995, service connection for 
PTSD was granted.  A 10 percent disability evaluation was 
assigned.  The RO found that there was no evidence that the 
veteran's PTSD had produced definite industrial impairment.  
The RO also determined that the veteran's alcohol dependence 
was due to his own willful misconduct.  Therefore, service 
connection for alcoholism was denied.

The veteran filed a substantive appeal in August 1995.  
Therein, he stated that his relationship with his wife was 
strained, and that they did not get along.  He said that he 
suffered from terrible nightmares.  He remarked that the only 
time he was able to sleep was when he got "drunk."  The 
veteran asserted that he did not become an alcoholic until he 
went to Vietnam.  He added that his irritability and nasty 
personality were exacerbated by alcohol consumption.

The matter was Remanded by the Board in October 1996.  Noting 
that the April 1995 VA examination report had indicated that 
the veteran was unemployable, the Board found that the 
examiner failed to comment on the effect the veteran's PTSD, 
as opposed to co-existing disabilities, had on his 
unemployability.  An additional psychiatric examination was 
ordered.  The Board also observed that the regulations 
pertaining to the evaluation of mental disorders had been 
revised during the pendency of the appeal, and that, pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), RO 
consideration of the new criteria was necessary prior to a 
final determination by the Board.  The Board indicated that 
the Social Security Administration decision that awarded the 
veteran Social Security disability benefits, and underlying 
medical records used in making that decision, needed to be 
obtained.  Finally, the issue of service connection for 
alcoholism was returned to the RO for due process 
consideration.

In a letter dated in November 1996, the veteran was asked to 
submit the names and addresses of all medical care providers 
who had treated him for his PTSD since January 1995.  The RO 
also indicated that was going to consider the issue of 
secondary service connection for alcoholism.  In this regard, 
the RO told the veteran to submit medical evidence that his 
alcoholism was a manifestation of his PTSD.  The veteran did 
not respond to this inquiry.

A copy of an October 1987 determination from the Social 
Security Administration was associated with the claims 
folder.  Significantly, the veteran was found to be disabled 
due to quadriplegia, status post fracture of the cervical 
spine.  Medical records from St. Vincent Hospital dated from 
October 1973 to May 1974 were attached to the determination.  
With the exception to a finding that the veteran had a 
depressive reaction to his traumatic injury, there were no 
findings pertaining to his psychiatric condition.

Medical records from the Erie VAMC dated from January 1993 to 
June 1995 show that the veteran received intermittent 
evaluations and treatment for his service-connected PTSD.  A 
June 1995 treatment note indicated that the veteran had 
stopped taking his Zoloft due to epigastric distress, and 
that he was placed on Valium.  He was alert and coherent.  
His mood remained slightly depressed.  The impression was 
chronic anxiety and depression.  

By a rating action dated in June 1997, service connection for 
alcohol dependence as secondary to PTSD was denied.  The RO 
held that there was no evidence that the veteran's diagnosed 
alcohol dependence was related to his service-connected PTSD, 
or that alcohol dependence arose during his military service.  
Moreover, the RO found that the VA General Counsel had 
determined that payment for compensation for alcoholism on a 
direct or secondary basis was prohibited.

In August 1997, the veteran was afforded a VA PTSD 
examination.  He stated that he experienced recurrent 
flashbacks and nightmares and an inability to control his 
anger.  He indicated that his first two (2) marriages were 
broken-up because of his outbursts of anger.  He said that he 
had been married to his current wife for 16 years.  He 
credited the longevity of his current marriage to his wife's 
tolerance, understanding, and maturity.  The veteran endorsed 
chronic depression with decreased concentration and energy.  
He denied suicidal or homicidal ideation.  He stated that he 
had been abusing alcohol since his service in Vietnam.  On 
mental status examination, the veteran appeared mildly 
disheveled.  He had fair eye contact.  His speech was slow 
and mood was depressed.  His affect was constricted.  There 
was no evidence looseness of association.  The veteran's 
thought content had no delusions, auditory or visual 
hallucinations, or paranoia.  His insight and judgment were 
limited.  The diagnoses were chronic PTSD, moderate in 
nature; recurrent major depressive disorder; alcohol 
dependence; and quadriplegia with power wheelchair bound.  
His Global Assessment of Functioning (GAF) was about 55.  The 
examiner found that the veteran was unemployable to his 
psychological problems and quadriplegia.

The RO found that the August 1997 examination was 
insufficient for rating purposes because the examiner had 
failed to opine on the effect the veteran's PTSD had on his 
social and industrial adaptability.  As such, the veteran was 
afforded another VA PTSD examination in March 1998.  The 
examiner stated that the veteran continued to display marked 
anxiety, irritability, impatience, emotional outbursts, and 
feelings of hopelessness and frustration.  The veteran 
described his marital status as fair.  He said that he went 
to the local American Legion and Veterans of Foreign Wars 
social clubs.  With regard to his quadriplegia, he reported 
that he was confined to his wheelchair, and that he was 
unable to get in and out of his chair unassisted.  He added 
that he was also unable to dress himself.  He stated that he 
was able to eat without assistance.  He indicated that he was 
trying to moderate his intake of alcohol.

On mental status examination, the veteran's conversation was 
coherent and relevant with no evidence of a primary thought 
disorder.  No hallucinations, delusions, or paranoid ideas 
could be elicited.  He denied classic panic attacks or severe 
social anxiety.  His major complaints concerned vivid 
recurrent memories and nightmares about his experiences in 
Vietnam.  The veteran said that he also suffered from an 
exaggerated startle response.  His mood was described as 
chronically mildly depressed but improved with medication.  
The diagnoses were chronic, moderate PTSD; major depressive 
disorder in partial remission; alcohol dependence; and 
quadriplegia.  His GAF was about 51.  The examiner found that 
the veteran was unemployable due to his psychological 
problems and quadriplegia.  The examiner opined that the 
veteran's PTSD accounted for 25 to 30 percent of his social 
and industrial incapacity.

In June 1998, the 10 percent disability rating assigned to 
the veteran's service-connected PTSD was continued.  The RO 
held that there was no evidence to support a higher 
evaluation under either the new or old regulations pertaining 
to mental disorders.  The veteran's claim for service 
connection for alcoholism was denied.  Citing the recent 
findings of VAOPGCPREC 2-97, the RO stated that payment of 
compensation was prohibited for a disability that was a 
result of a veteran's own drug or alcohol abuse.

II.  Analysis

A.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection may 
also be established on a secondary basis for a disability 
which is shown to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show that (1) a current 
disability exists and (2) the current disability was either 
(a) caused or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); See also Allen v. Brown, 7 
Vet. App. 439 (1995).  

A General Counsel (GC) opinion concluded that under Section 
8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. 
L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, the law 
prohibits, effective for claims filed after October 31, 1990, 
the payment of compensation for a disability that is a result 
of a veteran's own alcohol or drug abuse.  Furthermore, the 
payment of compensation is prohibited whether the claim is 
based on direct service connection or, under 38 C.F.R. § 
3.310(a), on secondary service connection due to a service-
connected condition, whether the service-connected condition 
caused the disability, or aggravated the disability.  See 
VAOPGCPREC 02-97 (January 16, 1997).  A more recent GC 
opinion explained that additional disability due to 
alcoholism secondary to a service connected disability could 
be service connected, but that compensation would not be 
payable for such additional disability.  VAOPGCPREC 2-98 
(February 10, 1998); see also Barela v. West,  11 Vet. App. 
280 (1998) (clarifying that "[s]ection 1110, by its terms, 
prohibits only the payment of 'compensation' for disability 
due to alcohol and drug abuse; it does not bar an award of 
service connection").

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); See also Jones v. 
Brown, 7 Vet. App. 134, 137 (1994) (noting that a well-
grounded claim for secondary service connection requires 
medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court"), lay 
observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).

1.  Direct Service Connection for Alcoholism

Here, there is no medical evidence to establish a causal link 
between the veteran's military service and his currently 
diagnosed alcoholism.  The veteran has not offered any 
medical opinion that attributes his alcohol dependence to his 
military service.  The veteran's opinion that his problem 
with alcohol is directly related to his military does not 
meet this standard.  As indicated in Espiritu v. Derwinski, 
questions of medical diagnosis or causation require the 
expertise of a medical professional.  Further, while the 
veteran claims to have started heavy drinking in service, the 
Board observes that the veteran's service medical records are 
absent any findings of alcohol abuse and/or alcoholism.  In 
other words, the presence of a chronic disability in service 
was not shown.  

Even if the evidence fails to demonstrate the applicability 
of the chronicity provision of § 3.303(b), a VA claimant may 
still obtain the benefit of § 3.303(b) by providing evidence 
of continuity of symptomatology.  Evidence of continuity is 
determined by symptoms not treatment.  However, in 
determining the merits of a claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Here, the connection of the veteran's present 
symptoms  of alcohol abuse to service or to post service 
symptomatology is a relationship that requires a medical 
opinion.  See Savage v. Gober; see also Grottveit v. Brown, 5 
Vet. App. 91 (1993); Layno v. Brown, 6 Vet. App. 465 (1994).  
No such medical evidence has been submitted in this case.

2.  Secondary Service Connection for Alcoholism

What is lacking under the Caluza/Jones test in the present 
case is medical evidence that the veteran's alcohol 
dependence is attributable to his service-connected PTSD.  
The veteran has not offered any medical opinion that his 
diagnosed alcohol dependence is either caused or aggravated 
by his service-connected PTSD.  The veteran's opinion that 
his problem with alcohol is etiologically related to his PTSD 
does not meet this standard.  Again, questions of medical 
diagnosis or causation require the expertise of a medical 
professional.  See Espiritu.

Finally, in reviewing the development of the veteran's case, 
the Board notes that the RO denied direct service connection 
for alcoholism based upon a determination that this condition 
was the result of the veteran's willful misconduct.  
Similarly, VAOPGCPREC 02-97 was cited as the basis for 
denying secondary service connection for alcoholism.  
However, the RO also made a finding in June 1997 that there 
was no evidence that the veteran's alcohol dependence was 
related to his PTSD or military service.  The veteran was 
therefore given the opportunity by the RO to present argument 
and evidence in support of his claim.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error by the RO in deciding this 
case on a basis other than being not well grounded was not 
prejudicial to the veteran.

B.  Rating in Excess of 10 percent for 
Service-connected PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling were changed, effective November 7, 
1996.  To that extent, the record shows that the veteran has 
had notice of the old and new criteria for evaluating PTSD. 

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the Court has 
held that where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In this 
instance, neither Congress nor the Secretary has directed 
which regulations are to be applied under the circumstances 
of this case.  Accordingly, the version most favorable to the 
appellant will be considered.

Under the old provisions, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment; that 
is, impairment of earning capacity.  38 C.F.R. § 4.129 (as in 
effect prior to November 7, 1996).  The severity of 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful employment and decrease in work efficiency.  The VA 
could not underevaluate the emotionally sick veteran with a 
good work record, nor could it overevaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  It was for that reason 
that great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (as in effect prior to November 7, 1996).  
Social inadaptability under the previous criteria was to be 
evaluated only as it affected industrial impairment.  
38 C.F.R. § 4.132 (as in effect prior to November 7, 1996).

When evaluating a mental disorder, under the new criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (as in effect on November 7, 
1996).

Prior to November 1996, a 50 percent rating was assignable 
when the ability to establish and maintain effective or 
favorable relationships was considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 30 percent 
rating was assignable when there was a definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and that psychoneurotic symptoms 
resulted in such a reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 10 percent rating, at which the 
veteran is evaluated, contemplated less than the criteria for 
the 30 percent evaluation, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  38 C.F.R. §  Part 4 Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court held that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases for its 
decision.  38 C.F.R. § 7104(d)(1) (West Supp. 1998).  In a 
precedent opinion dated November 9, 1993, the General Counsel 
of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West Supp. 1998).

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of  only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships...........                                     
50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation  normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).....           
30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............                                  
10

38 C.F.R. §  Part 4 Diagnostic Codes 9201-9440 (1998).

After reviewing the foregoing evidence, the Board finds that 
the veteran's PTSD is such that it warrants an increased 
rating to 30 percent under both the new criteria and old 
criteria.  The veteran's service-connected psychiatric 
disability has resulted in occupational and social impairment 
with reduction in initiative, flexibility, efficiency, and 
reliability levels.  He reports that he experiences 
depression, anxiety, insomnia, and some impairment of 
concentration.  He adds that his marriage is strained, and 
that he avoids contact with the public.  At the March 1998 VA 
psychiatric examination, the veteran's mood was depressed.  
His affect was constricted.  His judgment and insight were 
limited.  However, while he was found to be unemployable due 
to his psychiatric problems and quadriplegia, the examiner 
specifically indicated that the veteran's PTSD only accounted 
for 25 to 30 percent of his social and industrial incapacity.

Although the evidence supports a finding of occupational and 
social impairment with reduced reliability and productivity 
warranting a 30 percent evaluation under the old and revised 
criteria, an evaluation in excess of 30 percent under either 
criteria is not warranted.  Again, under the old criteria, a 
50 percent rating was assignable when the ability to 
establish and maintain effective or favorable relationships 
was considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  The veteran's long history of unemployment, 
however, must be viewed in its entirety.  In this regard, the 
record definitely indicates that the veteran's quadriplegia 
has been the dominant factor in his inability to work.  He is 
confined to a wheelchair and unable dress himself or get in 
and out of the wheelchair without assistance.  Further, as 
referenced above, the VA March 1998 examination report shows 
that the veteran's service-connected PTSD only accounted for 
25 to 30 percent of his industrial impairment.  His service-
connected psychiatric condition cannot be viewed as the sole 
reason for his unemployment.

With regard to social impairment, the record clearly shows 
that the veteran currently maintains a marriage and family, 
albeit strained.  There is also an indication that he is a 
patron of veterans' social clubs.  The veteran was also noted 
during his March 1998 examination to have experienced an 
improvement of his chronic mild depression with use of 
medications.  Furthermore, the veteran's GAF was evaluated as 
55 at his August 1997 VA examination and 51 at his March 1998 
VA examination.  A GAF between 51 and 60 is indicative of 
moderate difficulty in social, occupational, or school 
functioning such as few friends and conflicts with peers or 
co-workers.  See American Psychiatric Association: Quick 
reference to the Diagnostic Criteria from Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington DC, American Psychiatric Association, 1994; see 
also Richard v. Brown, 9 Vet. App. 266 (1996).  Thus, even 
though the veteran claims to have to have few friends, a 
strained marriage, and problems in public settings, the Board 
finds that the evidence supports a finding of definite but no 
greater social impairment, considering the criteria prior to 
November 1996.

Moreover, viewing the veteran's disability picture under the 
"new" criteria, the Board is also unable to find that a 
rating in excess of 30 percent is warranted.  The Board 
concedes that the veteran experiences irritability, 
nightmares, flashbacks, and an exaggerated startle response.  
Nevertheless, due to his service-connected PTSD, the veteran 
has not routinely displayed symptoms of circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking; disturbances of 
motivation; or difficulty in establishing and maintaining 
effective social relationships.  This is seen, in part, by 
the fact that he has managed to stay married to the same 
woman for quite a number of years.  In other words, most of 
the symptoms required to evaluate the veteran's PTSD as 50 
percent disabling are not present.  

The preponderance of the evidence is against entitlement to a 
disability rating in excess of 30 percent for the veteran's 
PTSD.  In so deciding, consideration has been given to 
assigning staged ratings; however, at no time during the 
period in question has the veteran shown disablement 
equivalent to that greater than the assigned rating.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
Therein, the Court held that, with regard to initial ratings 
following the grant of service connection, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  The 
Board recognizes that the veteran was reported as being 
unemployable following his March 1995, April 1995, and August 
1997 VA examinations.  However, none of these examination 
reports contained any findings that indicated that the 
veteran's service-connected PTSD was the sole or predominate 
cause of his unemployment.  The record shows that the veteran 
has several nonservice-connected disabilities that 
significantly contribute to his unemployability.

Finally, as previously noted, the Court has held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should apply.  See Karnas v. Derwinski.  As 
indicated above, a 50 percent evaluation for the veteran's 
PTSD is not warranted under either old or new criteria.


ORDER

Entitlement to service connection for alcoholism is denied.

Entitlement to a 30 percent rating and no greater is granted 
for PTSD, subject to the applicable provisions pertaining to 
the payment of monetary benefits.



		
	Iris S. Sherman
Member, Board of Veterans' Appeals



 

